DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/10/2022 in response to Office Actions 6/10/2022 and 9/26/2022 have been fully considered and are not persuasive for the following reasons: 
Applicant’s arguments with respect to claims 1-8, 10-18 and 20-21 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Instead, the rejection below uses a reference provided as relevant in Office Action 9/26/2022 (PTO-892).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 10-13, 16-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by WO 2007110897 issued to Ryoji (hereinafter “Ryoji”).
Regarding claim 1, Ryoji teaches a lid (Figures 2 and 5-7, paper lid 16; examiner notes overlap of Figure numbers anticipate similar features of similar numbers, and that all descriptions of Figures refer to a single present invention) for a container (Fig 2, paper container 50), the lid comprising:
   	a perimeter sidewall (Fig 7, perimeter side wall of 33);
a bottom panel (Fig 7, canopy 15; moved from the topmost position to within 33 via [0047] stopper process) consisting of a flat disc ([0014] canopy formed from circular blank; [0055] sheet, [0054] lid pressed flat; [0044] diameter; Fig 7 shows only said flat disc) having an outer perimeter edge and an upper surface extending radially inward from the outer perimeter edge wherein the entire bottom panel is included in a single plane (Fig 7 shows entire bottom panel in a single plane); and 
an inwardly turned flange (Fig 2, inwardly turned flange of 33b) provided at a lower end of the perimeter sidewall (Fig 2), wherein the bottom panel is secured to the inwardly turned flange ([0039] adhesion between 15 and 33); 
wherein the lid is configured for being inserted into an upper open end of the container in order to enclose the container (Fig 2 and [0053] sealing of container 50);
wherein the lid does not include any structure inward of the outer perimeter edge that extends above the upper surface of the disc (Fig 7 shows no structure of any kind above the upper surface of 15 inward of the outer perimeter of 15);
wherein the lid is constructed of paperboard material ([0040] 15 is of paperboard material).

Regarding claim 2, Ryoji further teaches the bottom panel includes an overlapping edge portion (Fig 2, flange portion of 33b) that is secured to the inwardly turned flange of the perimeter sidewall ([0039] adhesion between 15 and 33).

Regarding claim 3, Ryoji further teaches the overlapping edge portion of the bottom panel is secured to an upper surface of the inwardly turned flange of the perimeter sidewall (Fig 2, an upper surface of said flange portion of 33b shown in direct contact and [0039] adhesion).

Regarding claim 4, Ryoji further teaches the overlapping edge portion of the bottom panel is secured to an upper surface of the inwardly turned flange of the perimeter sidewall by at least one of an adhesive, a hot melt, and a sealant (examiner chooses “an adhesive”; [0039] adhesion between 15 and 33 necessarily requires an adhesive).

Regarding claim 5, Ryoji further teaches an outwardly rolled upper rim formed at an upper end of the perimeter sidewall (Fig 2, curled section 33c).

Regarding claim 6, Ryoji further teaches an opening (Fig 5, drinking hole 15c) defined through at least one of the bottom panel and the inwardly turned flange, the opening being configured to provide access to an interior of the container into which the lid is inserted (Fig 5 and [0053] drinking hole shown providing access).

Regarding claim 7, Ryoji further teaches the lid is configured to be secured to the upper open end of the container through an interference fit ([0052] 16 rubbing 50 and 15 rubbing 33).

Regarding claim 8, Ryoji further teaches an exterior surface of the perimeter sidewall of the lid substantially engages an interior surface of a sidewall of the container when the lid is inserted into the upper open end of the container (Fig 2 shows insertion of [0042] substantially equal tapered walls of 16 and 50 [0052] rubbing).

Regarding claim 10, Ryoji further teaches the lid is constructed from a biodegradable material ([0039][0040] raw paperboard of lid 33 and 15 which make lid 16 is necessarily biodegradable).

Regarding claim 11, Ryoji further teaches the lid is compostable ([0039][0040] raw paperboard of lid 33 and 15 which make lid 16 is necessarily compostable).

Regarding claim 12, Ryoji further teaches the perimeter sidewall has an inclined taper (Fig 2 shows insertion of [0042] substantially equal tapered walls of 16 and 50 [0052] rubbing) providing the lid with a frustoconical shape (Fig 2 shows frustoconical shape).

Regarding claim 13, further teaches the perimeter sidewall has a lid angle of inclination (Fig 2 and [0042] equal tapered walls), wherein the lid angle of inclination is configured to generally conform to an angle of inclination of the container (Fig 2).

Regarding claim 16, Ryoji further teaches the lid includes an outer upper end diameter (Fig 2, outer upper diameter of 33) that is approximately equal (Fig 2 shows approximately equal) to an inner upper end diameter of the container (Fig 2, inner upper diameter of 50).

Regarding claim 17, Ryoji discloses the lid of claim 16, wherein the lid includes an outer lower end diameter that is less than the inner upper end diameter of the container (Fig 2 shows an outer lower end diameter to be less than the upper end diameter of 50 in order to insert the lid).

Regarding claim 18, Ryoji further teaches the lid includes an outer upper end diameter (Fig 2, outer upper diameter of 33c) that is greater than (Fig 2 shows greater than) an inner diameter of the container (Fig 2, an inner diameter of 50).

Regarding claim 20, Ryoji discloses a lid (Figures 2 and 5-7, paper lid 16; examiner notes overlap of Figure numbers anticipate similar features of similar numbers, and that all descriptions of Figures refer to a single present invention) for a container (Fig 2, paper container 50), the lid comprising: 
   a perimeter sidewall (Fig 7, perimeter side wall of 33) having an inclined taper (Fig 2 shows insertion of [0042] substantially equal tapered walls of 16 and 50 [0052] rubbing) providing a frustoconical shape (Fig 2 shows frustoconical shape); 
   a bottom panel (Fig 7, canopy 15; moved from the topmost position to within 33 via [0047] stopper process) consisting of a flat disc wherein the entire bottom panel is included in a single plane ([0014] canopy formed from circular blank; [0055] sheet, [0054] lid pressed flat; [0044] diameter; Fig 7 shows only said flat disc; Fig 7 shows entire bottom panel in a single plane); and 
   an inwardly turned flange (Fig 2, inwardly turned flange of 33b) provided at a lower end of the perimeter sidewall (Fig 2), wherein the bottom panel is positioned above and secured to the inwardly turned flange ([0039] adhesion between 15 and 33); 
   an opening (Fig 5, drinking hole 15c) defined through at least one of the bottom panel and the inwardly turned flange (Fig 5 and [0053] drinking hole shown providing access); 
      wherein the lid is configured for being inserted into an upper open end of the container in order to enclose the container (Fig 2 and [0053] sealing of container 50); 
      wherein the perimeter sidewall of the lid has an angle of inclination equal to or greater than an angle of inclination of the container (examiner chooses “or equal to”; Fig 2 shows insertion of [0042] equal tapered walls of 16 and 50 [0052] rubbing).

Regarding claim 21, Ryoji further teaches the bottom panel (bottom circumference surface of 16, Figure 4; which is the bottom surface of flange 46 [0041]) is a flat disc (Fig 7, canopy 15; moved from the topmost position to within 33 via [0047] stopper process) without folded or bent portions (0014] canopy formed from circular blank; [0055] sheet, [0054] lid pressed flat; [0044] diameter; Fig 7 shows only said flat disc).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoji in view of US Pat 9340331 issued to Shimono (hereinafter “Shimono”).
Regarding claim 14, Ryoji already teaches that the perimeter sidewall has a lid angle of inclination and an angle of inclination of the container (Fig 2 and [0042] substantially equal tapered walls of 33 and 50),

But does not explicitly teach that the lid wall angle is greater than the container wall angle. 
Shimono, however, teaches a similar lid for a container of a configuration (Figure 11) with a lid (Figure 11, lid 50) wherein a lid angle of inclination (lid perimeter corner angle between 81 and 54)  
  is configured to be greater than (said corner angle is greater than container angle at wall 41) 
  an angle of inclination (receiving part 41) of a container (container 10). 

The purpose of a different, greater lid wall angle is to enhance the structural strength of the lid body (col 10, line 46) and withstand being knocked over or dropped from a table on to the table or the ground (col 7, line 30) to suppress spillage on impact (col 7, line 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid angle of Ryoji with a greater inclination than the container as taught by Shimono in order to enhance structural strength of the lid fitted within the container to beneficially suppress spillage upon impact of the beverage when knocked down on the table or to the ground, thereby further saving the user clean up time from accidents, and protecting expensive furniture, clothes or pets.

Regarding claim 15, Ryoji already teaches that the perimeter sidewall has a lid angle of inclination, and an angle of inclination of the container (Fig 2 and [0042] substantially equal tapered walls of 33 and 50),

But does not explicitly teach a that the lid wall angle is less than the container wall angle. 
Shimono, however, teaches a similar lid for a container of a configuration (Figure 11) with a lid (Figure 11, lid 50) wherein a lid angle of inclination (vertical portion between 54 and 56 shown in Figure 11)
  is configured to be less than (said vertical portion has an inherent angle of zero which is less than container angle at wall 41)
  an angle of inclination (receiving part 41) of a container (container 10).

The purpose of a different, lesser lid wall angle is to enhance the structural strength of the lid body (col 10, line 46) and withstand being knocked over or dropped from a table on to the table or the ground (col 7, line 30) to suppress spillage on impact (col 7, line 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid angle of Ryoji with a lesser inclination than the container as taught by Shimono in order to enhance structural strength of the lid fitted within the container to beneficially suppress spillage upon impact of the beverage when knocked down on the table or to the ground, thereby further saving the user clean up time from accidents, and protecting expensive furniture, clothes or pets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached 892.
EP 408516 – circular flat disc made of carton inserts within baffle and container (Fig 3, 5) 
CH 679034 – Fig 1 
US 3371847 – (Fig 4, 19) 
US 3421653 – circle cardboard insert (Fig 1, 18) 
US 4643329 – circular flat disc plate with cutout (Fig 9, 148 with 157) 
US 10421589 – flat disc shown inserted (Fig 7) 
US 20040232154 – circular disc (Fig 1, baffle insert 11) 
US 20100288768 – (All Figures, especially 4, 7C)
WO 2021140104 – (Figs 36-37, flat disc insert 99 or 650) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733